Case 1:19-mj-00192-MEH Document 8 Filed 08/22/19 USDC Colorado Page 1 of 1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

 

for the
United States of America ) o9. i” Ez Hl
v. Case No. /7 ~ M ) /74
M ATTHEXD Gewetr Charging District’s Case No.
Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) N - DO isTeicre
CALI ROAM A

 

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

qo an identity hearing and production of the warrant.
qo a preliminary hearing.

q

a detention hearing.
a an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
or gefention hearing to which I may be entitled in this district. I request that my
preliminary hearing and/or C¥ detention hearing be held in theprosecuting district, at a time set by
that court.

  
  
   

I consent to the issuance of an order requiring my appearanc € prosecuting district where the charges are

pending against me.

 

Date: 8 f2z/i4 5

Defendant's signature

tals

Signature of defendant's attorney

DAWUD \CR 20

 

Printed name of defendant's attorney
